Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections

Claims 1 and 7 are objected to because of the following informalities:  The word “karoussel” should be –carrousel-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the different positions " in Line 3; “the direction” in Line 13 and “the dead centre” in the last line.
Claim 3 recites the limitation "the distal end" in Line 2, “the engagement” in Line 4, “the second integral” and “the first integral” in Line 5.
Claims 4-5 recite the limitation "the contacting surface" in Line 2.
There is insufficient antecedent basis for these limitations in the claims.
Claim 1 recites the limitation " means for limiting the variation of rate of said oscillator in the different positions of said watch in space" in Lines 2-3. It is unclear what Applicant means by the phrase “in space”.
Claim 1 recites the limitation "which lifting finger" in Line 16. It should be –the lifting finger--.  
Claim 7 recites the limitation "A watch”, ‘a horological movement”, “energy storage means”, “an oscillator”, “hand-setting means” and “a limiting device”. It is not clear if these are new or the same limitations recited in Claim 1.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses horological limiting devices for watches, similar to Applicant’s claimed invention, having oscillators and carriage wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWIN A. LEON/Primary Examiner, Art Unit 2833